BROWN, J.
(dissenting).
I am unable to concur in the conclusion arrived at in this case by the majority of the court. The rights of plaintiff are controlled by the general rule that an officer who has been rightfully suspended from his office by proper authority is not entitled to compensation during the period of suspension, though the converse of the proposition is maintained by respectable authorities where the suspension is wrongful. Throop, Public Officers, §§ 507, 508; Smith v. City, 37 N. Y. 518; Steubenville v. Culp, 38 Oh. St. 18, 43 Am. 417; Westberg v. City, 64 Mo. 493; Blackwell v. City, 101 Mo. App. 661, 74 S. W. 375; Barbour v. U. S., 17 Ct. Cl. 149; Ward v. Marshall, 96 Cal. 155, 30 Pac. 1113, 31 Am. St. 198; Emmitt v. City, 128 N. Y. *249117, 28 N. E. 19; Fitzsimmons v. City, 102 N. Y. 536, 7 N. E. 787, 55 Am. 835.
In the case at bar the suspension was rightful, of which there is no question, and the order of the mayor operated, under the rule stated, nothing appearing therein to the contrary, to suspend the compensation as well as the authority of the officer to perform the duties of the office. The provision of the charter of the city of Minneapolis, referred to in the opinion, authorizing the mayor, whenever in his judgment public interests justify it, to suspend a police officer with or without compensation does not of itself change the general rule controlling such cases, but enables that officer, when ordering a suspension, to provide in a proper case that the compensation of the suspended officer shall continue. But, in the absence of affirmative action on the part of the mayor, a suspension rightfully made suspends, not only the officer, but his compensation as well. In this case the mayor testified that when the suspension was ordered nothing was said in reference to the compensation of the officer pending the suspension.